Citation Nr: 1012058	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-46 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1951 to 
November 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Because of the Veteran's age, the Board advanced this case on 
the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 
U.S.C.A. § 7107(a)(2) (West 2005).

Regrettably, the Board is remanding the Veteran's tinnitus 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC for further development and consideration.  
However, the Board is deciding his bilateral hearing loss 
claim.


FINDING OF FACT

The probative (competent and credible) evidence of record 
indicates the Veteran's bilateral hearing loss is unrelated 
to his military service, including to acoustic trauma from 
excessive noise exposure during service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in November 
2008, the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).  It equally deserves 
mentioning that this letter also informed him that a 
downstream disability rating and an effective date will be 
assigned if his underlying claim for service connection is 
eventually granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Consider, as well, that the RO issued 
that VCAA notice letter prior to initially adjudicating his 
claim in March 2009, the preferred sequence, so there was no 
timing error in the provision of the VCAA notice.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).

As for the duty to assist, the Veteran's service personnel 
records are mostly missing.  The RO attempted to obtain these 
records from the National Personnel Records Center (NPRC), a 
military records repository.  But the NPRC responded that 
these records were unavailable and presumed destroyed in a 
1973 fire at that facility.  The RO made an express 
determination to this effect in January 2009.  When, as here, 
at least a portion of the Veteran's service records are lost 
or missing, VA has a heightened duty to consider the 
applicability of the benefit-of-the-doubt rule, to assist the 
Veteran in developing the claim, and to explain the reasons 
and bases for its decision ...."  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Given the unsuccessful attempts by VA to obtain the Veteran's 
personnel file, the Board finds that additional attempts to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (c)(3).  However, as will explained, the 
Board will concede for purposes of this decision that the 
Veteran was exposed to loud noise during his nearly 4 years 
of military service.  And, yet, even conceding this 
noise exposure in service, a VA compensation examiner has 
concluded after examining the Veteran in March 2009 that his 
current hearing loss disability is unrelated to that noise 
exposure in service.  So the importance of having the 
Veteran's military personnel file available for consideration 
is greatly lessened because, in adjudicating his claim, it is 
being conceded that he sustained the type of noise exposure 
in service that he is alleging - as perhaps would have been 
reflected in his service personnel records.  Hence, not 
having these records does not detract significantly from the 
claim since a fact they may have established (namely, duties 
or responsibilities in service involving exposure to loud 
noise) is being accepted as true, regardless.

Furthermore, the RO obtained or attempted to obtain the 
Veteran's service treatment records (STRs) and VA treatment 
records - including an opinion regarding the nature and 
etiology of his claimed condition, the dispositive issue.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4) (VA must 
obtain an examination and nexus opinion when necessary to 
fairly decide a claim).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).



Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence 
to the effect that the claim is plausible; lay assertions 
regarding this generally are insufficient.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998).

There are exceptions to this general rule.  Lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and make a credibility determination as to whether 
that evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  

Concerning claims for hearing loss, in particular, the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according 
to VA standards, impaired hearing will only be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The report of a March 2009 VA Compensation and Pension 
Examination (C&P Exam) confirms the Veteran has the required 
diagnosis of bilateral (i.e., right and left ear) 
sensorineural hearing loss.  His puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
55
55
LEFT
60
40
35
45
55

And his speech recognition scores were 92 and 80 percent, 
right and left, respectively.  



Consequently, there is no disputing the Veteran has bilateral 
sensorineural hearing loss of sufficient severity to be 
considered a disability by VA standards according to the 
requirements of 38 C.F.R. § 3.385.  This in turn means the 
determinative issue is whether this condition is somehow 
attributable to his military service - and, in particular, 
to excessive noise exposure while in service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Concerning this, the Veteran asserts that he was exposed to 
excessively loud noise from jet engines and turbines while 
serving on the flight lines in the Air Force as a ground 
communications mechanic.  See his September 2008 claim 
application (VA Form 21-526).

As mentioned, the Veteran's service personnel records are 
mostly unavailable.  However, his DD Form 214 is of record 
and indicates he completed several courses in radio 
communications, including ground communications.  And so, the 
Board finds there is credible evidence he sustained the type 
of acoustic trauma claimed in service.

But even acknowledging the Veteran has bilateral hearing loss 
currently and that he was exposed to excessive noise while in 
service in the manner alleged, there still must be competent 
medical evidence establishing a link between his current 
hearing loss disability and that noise exposure coincident 
with his military service.  See Savage, 10 Vet. App. at 495-
97.  Moreover, although there is a heightened obligation to 
more fully explain the reasons and bases for a decision, 
when, as here, there are missing service records, this, 
alone, while indeed unfortunate, does not obviate the need 
for the Veteran to still have this medical nexus evidence 
supporting his claim by suggesting a correlation between his 
current hearing loss and military service.  See Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, 
missing service records, while indeed unfortunate, do not 
lower the threshold for an allowance of a claim; there is no 
reverse presumption for granting a claim.  The legal standard 
for proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  
Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); 
Arms v. West, 12 Vet. App. 188, 194-95 (1999).  And, as will 
be explained, the record in this particular case does not 
contain this required supporting medical nexus evidence.  As 
a layman, the Veteran does not have the required medical 
training and expertise to provide a probative opinion, 
himself, establishing this necessary linkage.  See Savage, 
10 Vet. App. at 495-97; Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Veteran does not assert he entered service with any pre-
existing hearing loss, and the report of his November 1951 
military induction examination indicates he scored 15/15 on 
the whispered voice test and, thus, did not have any 
objective indication of pre-existing hearing loss.  So the 
record does not suggest this disorder existed prior to his 
enlistment.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  
Hence, the record does not suggest he had any pre-existing 
condition as related to hearing loss that might have been 
aggravated by his military service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

The Veteran, instead, attributes the onset of his hearing 
loss to the excessive noise exposure once in service.  See 
his April 2009 Statement in Support of Claim (VA Form 21-
4138).  And even as a layman, he is competent to attest to 
having had difficulty with his hearing while in service and 
during the many years since his discharge.  
See Davidson v. Shinkseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1331 (Fed. Cir. 2007).



Whether his lay testimony is also credible, however, is 
another matter altogether.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (indicating 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the ultimate 
probative value of the evidence).  

The report of the Veteran's November 1955 military discharge 
examination indicates he again scored 15/15 on the whispered 
voice test and, therefore, like when entering service, did 
not have hearing loss at time of separation either.  The fact 
that there is no indication of hearing loss at any time 
during his military service - either in the way of a 
relevant subjective complaint or objective clinical finding 
such as a pertinent diagnosis, is probative evidence against 
this claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

The record also does not contain any evidence of 
sensorineural hearing loss within one year of the Veteran's 
discharge from service in November 1955.  Hence, he is not 
entitled to any presumption regarding in-service incurrence 
of this condition.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

But that said, establishing entitlement to service connection 
for bilateral hearing loss does not require that the Veteran 
have had a hearing loss disability by the standards of 38 
C.F.R. § 3.385 during service, or even as mentioned within 
the one-year presumptive period following the conclusion of 
his service for the initial manifestation of sensorineural 
hearing loss to a compensable degree.  However, a hearing 
loss disability by these standards must be currently present, 
and service connection is possible if this current hearing 
loss disability can be adequately linked to his service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).



Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., sufficient 
hearing loss to satisfy the threshold minimum requirements of 
38 C.F.R. § 3.385), and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

And so, as the record establishes the Veteran sustained 
acoustic trauma during service in the Air Force and has 
sufficient hearing loss currently to be considered a 
disability by VA standards, there need only be a medically 
sound basis upon which to attribute his current hearing loss 
disability to his military service in order for him to be 
entitled to service connection.  See id.

Concerning this purported relationship between his current 
bilateral hearing loss and his military service, the report 
of the Veteran's March 2009 VA C&P exam contains an opinion 
from the evaluating audiologist concluding it is less likely 
as not (less than 50/50 probability) the Veteran's current 
bilateral sensorineural hearing loss was caused by or a 
result of in-service acoustic trauma.  In discussing the 
rationale for this unfavorable opinion, this commenting VA 
audiologist pointed out that the Veteran's STRs contain no 
clinical evidence of hearing ability during active duty 
(apparently in reference to the fact that only whispered 
voice testing was done).  But this examiner added, even 
conceding the Veteran's history of military noise exposure (4 
years, in reference to his service from 1951-1955), he also 
has a history of civilian occupational exposure (39 years) 
and a history of recreational noise exposure.  This 
commenting VA audiologist further indicated her unfavorable 
opinion was based on the configuration of the Veteran's 
hearing loss.



The reported history of military noise exposure was as a 
communications mechanic, including on and around aircraft and 
electronic equipment, and the Veteran denied having been 
provided hearing protection during service.  The report also 
notes, however, he acknowledged working as a civilian as a 
millwright in a chemical plant for 39 years, during which 
time he said hearing protection was usually worn.  He also 
had a history of additional, recreational, noise exposure as 
a civilian while hunting and attending car races - including 
he said wearing hearing protection while at the racetrack.

Puretone testing of the right ear during that VA C&P exam 
indicated normal hearing sensitivity at 250-1000 hertz, 
sloping to a mild to moderately severe sensorineural hearing 
loss at 2000-8000 hertz.  Puretone testing of the left ear 
indicated a moderately severe sensorineural hearing loss at 
250 and 500 hertz, rising to a mild sensorineural loss at 
1000 and 2000 hertz, then sloping to a moderately severe 
sensorineural loss at 3000-8000 hertz.  The Stenger test was 
negative for functional involvement at 500 hertz and 1000 
hertz in the left ear.  Speech recognition thresholds (SRTs) 
and puretone audiometry tests (PTAs) were in agreement, 
suggesting good intertest consistency.  The otoscopic 
examination was unremarkable and the tympanometry showed 
normal middle ear function in both ears.  The Veteran's 
acoustic reflexes supported the pure tone findings and his 
word recognition scores were good at 92 and 80 percent, right 
and left respectively.  According to the  report, his hearing 
loss is significantly asymmetrical.

Although the Veteran drew a distinction between the excessive 
noise exposure he had while in the military versus that he 
has had since service at his civilian job and in his 
recreation activities (maintaining he did not have any 
hearing protection while in service, but did in those 
instances after service), he has not offered any competent 
medical nexus evidence refuting this VA audiologist's 
unfavorable opinion that his current bilateral sensorineural 
hearing loss is not attributable to the noise exposure during 
his military service.  Should he in the future obtain this 
required medical nexus evidence linking his current bilateral 
hearing loss to his military service, he is invited to refile 
a claim.  

However, in this absence of this necessary evidence, the 
Board finds the probative (competent and credible) evidence 
of record indicates the Veteran's current 
bilateral sensorineural hearing loss is unrelated to his 
military service, including to acoustic trauma from excessive 
noise exposure during service.

For the reasons and bases discussed, the preponderance of the 
evidence is against this claim for service connection, in 
turn meaning there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied.  38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.


REMAND

The Veteran also says he has tinnitus and, like his hearing 
loss, attributes it to repeated exposure to excessively loud 
noise during service from jet engines and turbines while on 
the flight lines in the Air Force as a ground communications 
mechanic.  See his September 2008 claim application 
(VA Form 21-526).  And, for the reasons and bases discussed 
earlier when adjudicating his claim for bilateral hearing 
loss, the Board finds there is credible evidence he sustained 
this type of acoustic trauma claimed in service.

VA provided the Veteran a C&P exam for his asserted 
audiological disorders in March 2009.  And the report of that 
exam indicates he did not have a then current complaint of 
tinnitus.  Consequently, the evaluating VA audiologist did 
not provide a medical nexus opinion regarding the etiology 
because there was no current tinnitus to attribute to the 
noise exposure the Veteran experienced in service.



Since undergoing that VA C&P exam, however, the Veteran has 
continued to assert that he has tinnitus.  See his April 2009 
Statement in Support of Claim (VA Form 21-4138), accepted as 
his notice of disagreement (NOD) with the RO's decision 
denying this claim, and his November 2009 substantive appeal 
(VA Form 9).  And there is nothing of record indicating he 
has withdrawn his perfected appeal of this tinnitus claim.  
38 C.F.R. § 20.204.

Tinnitus, by its very nature, it is an inherently subjective 
condition characterized by "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking."  
Dorland's Illustrated Medical Dictionary 1714 (28th ed. 
1994).  And because of this, even as a layman, the Veteran is 
competent to allege he currently experiences tinnitus.  See 
38 C.F.R. § 3.159(a)(2).  See, too, Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  So assuming he 
does, additional medical comment is needed concerning whether 
his subjective tinnitus is attributable to the accepted noise 
exposure in service or, instead, more likely the result of 
other unrelated factors (such as the additional 
noise exposure since service at his civilian job or in his 
recreational activities).  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 
3.159(c)(4) (VA must obtain an opinion when necessary to 
fairly decide a claim).



Accordingly, this remaining tinnitus claim is REMANDED for 
the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  If possible, have the VA audiologist 
that conducted the March 2009 VA C&P exam 
submit a supplemental medical nexus 
opinion indicating the likelihood 
(very likely, as likely as not, unlikely) 
the Veteran's subjective tinnitus - so 
assuming he experiences it - 
is attributable to his military service, 
and in particular to the type of noise 
exposure already conceded as having 
occurred during his nearly 4 years of 
service from 1951 to 1955 or, instead, is 
more likely the result of other unrelated 
factors (such as the additional noise 
exposure since service at his civilian job 
or in his recreational activities).

*This supplemental medical comment is 
needed because, although there was no 
reported tinnitus during that prior March 
2009 VA C&P exam (i.e., no current 
disability), the Veteran is competent even 
as a laymen to report experiencing this 
condition since it is subjective.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the Veteran's 
pertinent medical and other history.

*If, for whatever reason, it is not 
possible to have that same VA audiologist 
provide this additional comment, then have 
someone else equally qualified make this 
important determination.  In this latter 
situation, the Veteran may need to be 
reexamined, but this is left to the 
commenting examiner's discretion.

2.  Then readjudicate this remaining claim 
for service condition for tinnitus in 
light of the additional evidence.  If the 
disposition remains unfavorable, send the 
Veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration of 
this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


